— Appeal by the defendant from a judgment of the Supreme Court, Queens County *765(Kron, J.), rendered February 24, 2011, convicting him of robbery in the second degree, criminal possession of stolen property in the fifth degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the verdict was against the weight of the evidence in light of, inter alia, certain alleged inconsistencies in the testimony of the People’s witnesses. In fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]; People v Kinard, 96 AD3d 976 [2012]).
The defendant’s contention that the Supreme Court’s handling of a certain jury note violated the procedure set forth by the Court of Appeals in People v O’Rama (78 NY2d 270, 277-278 [1991]) is unpreserved for appellate review (see People v Mateo, 53 AD3d 1111, 1112 [2008]; People v Cintron, 273 AD2d 84 [2000]), and we decline to reach the contention in the exercise of our interest of justice jurisdiction. Skelos, J.E, Dickerson, Hall and Miller, JJ., concur.